Citation Nr: 1643208	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran has perfected a timely appeal of that denial.

Previously on appeal from the April 2007 rating decision were claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and chronic obstructive pulmonary disorder (COPD).  Entitlement to service connection for PTSD was awarded in an April 2012 rating decision.  Entitlement to service connection for COPD was awarded in an August 2012 rating decision.  As such, these issues are no longer on appeal before the Board.

The Veteran testified before the undersigned Veterans Law Judge during an August 2010 hearing.  A transcript of that testimony is associated with the claims file.

This claim was previously before the Board in January 2011, November 2014, and February 2016, when it was remanded for, among other things, VA examinations and opinions.  VA examinations were provided in 2011, 2012, and 2016.  The case has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015). 


FINDING OF FACT

The Veteran's hypertension is the result of active service, to include as the proximate cause of the service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.300(c), 3.303, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  However, given the favorable actions taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

If certain diseases, such as cardiovascular-renal disease including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21. Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  Hypertension, as recognized as a chronic disease under 38 C.F.R. § 3.309, is one of the conditions in which the theory of continuity of symptomatology can be applied.  See Walker, supra.  

However, evidence relating the current hypertension to service or, in the alternative, to a service-connected disability, must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Walker, supra and Savage, 10 Vet. App., 488 at 495-97 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for disabilities that are proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim for service connection for hypertension, the Veteran has averred that the onset of his blood pressure condition began in service with headaches, and that he was told he had high blood pressure in 1974-1977.  He has reported a history of taking daily prescribed medication for his disability since shortly after active service.  He testified before the undersigned that he began taking a daily medication for his blood pressure in 1977 and that he has taken it continuously from then to the present.  However, he also testified that he could not remember the name of the diagnosing physician and that the medical records are unavailable.  In the alternative, he has argued that his hypertension is the result of his service-connected disabilities to include chronic COPD and PTSD.

At the outset of its analysis, the Board observes that the Veteran is currently diagnosed with hypertension for which he takes the prescribed medications  Amlopidine and Losartan.  In addition, the record shows that the Veteran is service-connected for, among other disabilities, lung cancer with COPD evaluated as 100 percent disabling from April 2016 (COPD was service-connected effective in April 2006), and PTSD with alcohol abuse evaluated as 50 percent disabling from August 2006 and as 70 percent disabling from January 2009.

Moreover, the Veteran is competent to state to observe and attest to having to take a pill or tablet daily for his condition.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Despite some discrepancies between his reported history and his testimony, before the Board-for example, that he discontinued taking blood pressure medication (see July 2012 VA examination)-the Board finds that the Veteran's reports, statements, and testimony are generally consistent, i.e., that he experienced the onset of blood pressure symptoms during service or shortly thereafter, and has taken daily medication thereafter as a result.  

Service medical records are absent evidence of complaints of or treatment for a blood pressure condition, and contain no diagnosis of hypertension or notation that medication had been prescribed inservice for hypertension.  In addition, the medical evidence does not clearly establish a diagnosis of or reflect treatment with prescribed medication for hypertension within the presumptive period following discharge from active service.  Rather, the earliest medical evidence establishing diagnosis of or treatment with prescribed medication for hypertension is a notation in a list of prescription drugs from the Veteran's pharmacy that Solar was prescribed in 1998.  Similarly, the first medical evidence of a diagnosis of hypertension is in 2001.  It would therefore appear that the medical evidence does not support service-connection for hypertension as directly or presumptively directly related to active service.  And, in fact, VA examinations conducted in April 2011 and July 2012 show negative opinions as to this theory of direct service connection.

Nonetheless, the enquiry does not end here.  

The Veteran has claimed service-connection to hypertension on the basis of secondary service connection, averring a positive causal relationship between his current hypertension and his COPD and his PTSD.  As will be explained, an element associated with PTSD, alcohol abuse, is a risk factor for hypertension.  Because this risk factor has been recognized as a component of the service-connected PTSD, the Board finds the evidence is at the least in equipoise concerning the claim for service connection for hypertension.  The risk factor of smoking is also a component of the service-connected COPD, but regulations do not allow secondary service connection for primary service-connected disabilities attributed to smoking associated with active service after June 1998.  See 38 C.F.R. § 3.303(c).  Resolving all reasonable doubt in the Veteran's favor, the Board finds it may grant of service-connection for hypertension as the result of the service-connected PTSD with alcohol abuse.  

In an April 2016 VA opinion, the examiner opined that the claimed hypertension was less likely than not proximately due to or the result of the Veteran's service connected disabilities.  The examiner's rationale was that 1) exposure to respiratory irritants is not a risk factor for developing hypertension, according to the Mayo Clinic; 2) the cause for essential hypertension-the type of hypertension with which the Veteran is diagnosed-is undetermined in 95 percent of people who have the condition, and the Veteran has many of the identified risk factors for hypertension; and 3) the prevalence of hypertension increases progressively with age, according to the Cleveland Clinic.  Thus, the examiner concluded, the Veteran's hypertension  was less likely than not proximately due to or the result of his service-connected COPD or PTSD.  It is noted that the risk factors identified by the examiner are smoking, being African-American, being over the age of 35, being overweight or obese, not being physically active, drinking alcohol excessively, eating too many fatty foods with too much salt, stress, and a family history of hypertension.  None of the other service-connected disabilities had, according to the examiner, any relationship to hypertension.  Nor, the examiner further opined, had hypertension been aggravated by the Veteran's service-connected disabilities.  The examiner's rationale here was 1) the Veteran's hypertension was diagnosed approximately in 2002, and 2) the Veteran's hypertension is under good control and has not been aggravated beyond its normal progression.  

Despite the overall negative opinion reached by the VA examiner, the Board finds it significant that the VA examiner specifically listed excessive alcohol use as a risk factor for hypertension.  In this regard, the Board notes a May 2011 VA examination report in which a VA examiner opined that it was at least as likely as not that the Veteran's diagnosed PTSD was caused by a shooting incident on the German border.  In addition, the examiner further explained that co-occurring severe depression and alcohol abuse could not be separated or distinguished without undue speculation.  Depression and PTSD symptoms were found to be overlapping issues with the same origin or initial cause.  And symptoms of alcohol use were a result of or at least likely caused by ongoing depression and PTSD issues, possibly in an attempt to manage or self-medicate the reported stressors.  Using a statement provided by the Veteran's witness, who stated the Veteran wrote him letters from active service describing the events the Veteran witnessed and that this caused him to drink and smoke heavily, the RO granted service connection for PTSD with alcohol abuse.  See April 2012 rating decision.

As noted, excessive alcohol use was noted by the April 2016 VA examiner as risk factors for the development of hypertension.  It also appears, however, that the examiner was unaware that alcohol abuse had been recognized by VA as being associated with the service-connected PTSD.

As a final note, the Board observes that the Veteran's testimony has consistently been that he experienced symptoms of high blood pressure in or shortly after active service, and that from shortly after service, 1977 to the present, he took daily medication for his blood pressure.  The Veteran is competent to state he took something daily for his blood pressure.  See Layno, supra.  And the medical evidence does corroborate this testimony back as far as 1998, whereas a diagnosis of record does not exist until 2001.  The Board therefore finds the Veteran's testimony under oath credible and accords the Veteran all reasonable doubt.  In so finding, the Board notes that the manifestation of high blood pressure symptoms and that taking of a treatment also had its onset before the onset of other identified risk factors such as age.

For the foregoing reasons, the Board finds that the evidence in the present case is, at the least in equipoise.  Service connection for hypertension is warranted.  This appeal is granted.


ORDER

Service connection for hypertension, including as secondary to service connected PTSD with alcohol abuse is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


